                              UNITED STATES DISTRICT
                             COURT MIDDLE DISTRICT OF
                               TENNESSEE NASHVILLE
                                     DIVISION

   GLOBAL FORCE ENTERTAINMENT,                     )
   INC., and JEFFREY JARRETT,                      )
                                                   )
           Plaintiffs,                             )
                                                   )
   v.                                              )      NO. 3:18-cv-00749
                                                   )
   ANTHEM WRESTLING                                )
   EXHIBITIONS, LLC,                               )
                                                   )
           Defendants.                             )


                                            ORDER

        Plaintiff Global Force Entertainment, Inc. shall file a Memorandum of Law in support of

its Notice of Error (Doc. No. 237) and the relief requested by Friday, July 24, 2020 at noon. The

Defendant shall file a response by 5:00 p.m. July 27, 2020.

        IT IS SO ORDERED.



                                                       ____________________________________
                                                       WAVERLY D. CRENSHAW, JR.
                                                       CHIEF UNITED STATES DISTRICT JUDGE




  Case 3:18-cv-00749 Document 239 Filed 07/22/20 Page 1 of 1 PageID #: 4247
